

Exhibit 10.1

 


CHANGE IN CONTROL AGREEMENT


                      THIS AGREEMENT, dated January 1, 2010 is made by and
between AngioDynamics, Inc., a Delaware corporation (the "Company"), and
Johannes Keltjens (the "Executive").


                      WHEREAS, the Company considers it essential to the best
interests of its shareholders to foster the continued employment of key
management personnel; and


                      WHEREAS, the Board recognizes that, as is the case with
many publicly held corporations, the possibility of a Change in Control exists
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders; and


                      WHEREAS, the Board has determined that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of members of the Company's management, including the Executive, to
their assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control;


                      NOW, THEREFORE, in consideration of the premises and the
mutual covenants herein contained, the Company and the Executive hereby agree as
follows:


                      1.           Defined Terms. The definitions of capitalized
terms used in this Agreement are provided in the last Section hereof.


                      2.           Term of Agreement. The Term of this Agreement
shall commence on the date hereof and shall continue in effect through December
31, 2010; provided, however, that effective January 1, 2011 and each January 1
thereafter, the Term that is then in effect shall automatically be extended for
one additional year unless the Company has given notice before the January 1 in
question that the Term that is in effect at the time such notice is given will
not be extended; and further provided, however, that if a Change in Control
occurs during the Term, the Term shall expire no earlier than twelve (12)
calendar months after the calendar month in which such Change in Control occurs.
Notwithstanding the foregoing, this Agreement shall terminate if the Executive
ceases to be an employee of the Company and its subsidiaries for any reason
prior to a Change in Control. However, anything in this Agreement (including the
preceding sentence) to the contrary notwithstanding, if a Change in Control
occurs and if, within three months prior to the date on which such Change in
Control occurs, the Executive's employment with the Company is terminated by the
Company without Cause or an event occurs that would, if it took place after the
Change in Control, constitute Good Reason for termination of employment by the
Executive, and if it is reasonably demonstrated by the Executive that such
termination of employment by the Company or event constituting Good Reason for
termination of employment by the Executive (a) was undertaken at the request of
a third party who has taken steps reasonably calculated to effect the Change in
Control, or (b) otherwise arose in connection with or in anticipation of the
Change in Control, then for purposes of this Agreement such termination of
employment by the Company without Cause or event constituting Good Reason shall
be deemed to occur during the 12 month period following the Change in Control
and, if the Executive terminates his employment for such Good Reason before the
Change in Control, such termination of employment by the Executive shall
likewise be deemed to occur during the 12 month period following the Change in
Control.
 
                      3.           Company's Covenants Summarized. In order to
induce the Executive to remain in the employ of the Company and in consideration
of the Executive's covenants set forth in Section 4 hereof, the Company agrees,
under the conditions described herein, to pay the Executive the Severance
Payments and the other payments and benefits described herein. Except as
provided in Section 2, Section 6.3, Section 9.1 or Section 14.2 hereof, no
amounts shall be payable under this Agreement unless the Executive's employment
with the Company terminates following a Change in Control and during the Term.
This Agreement shall not be construed as creating an express or implied contract
of employment enforceable against the Company nor, except as provided in Section
4 below, enforceable against the Executive, and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.


                      4.           The Executive's Covenants. The Executive
agrees to remain in the employ of the Company, subject to the terms and
conditions of this Agreement, if a Potential Change in Control occurs during the
Term and the Executive is then in the employ of the Company, until the earliest
of (a) the date which is six (6) months from the date of such Potential Change
in Control, (b) the date of a Change in Control, (c) the date of termination by
the Executive of the Executive's employment for Good Reason or by reason of
death, Disability or Retirement, or (d) the termination by the Company of the
Executive's employment for any reason; provided that Executive’s agreement to
remain in the employ of the Company shall be subject to the condition that no
adverse change occurs after the Potential Change in Control in his title,
duties, responsibilities, authority, reporting relationships, compensation,
benefits or indemnification rights.


                      5.           Certain Compensation Other Than Severance
Payments.
 
                      5.1           If the Executive's employment shall be
terminated for any reason following a Change in Control and during the Term, the
Company shall pay the Executive his full salary through the date of termination
at the rate in effect immediately prior to the date of termination or, if
higher, the rate in effect immediately prior to the first occurrence of an event
or circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the date of termination under the
terms of the Company's compensation and benefit plans, programs and arrangements
as in effect immediately prior to the date of termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.


                      5.2           Subject to Section 6.1 hereof, if the
Executive's employment shall be terminated for any reason following a Change in
Control and during the Term, the Company shall pay to the Executive the
Executive's normal post-termination compensation and benefits as such payments
become due. Any such post-termination compensation and benefits shall be
determined under, and paid in accordance with, the Company's retirement,
insurance and other compensation and benefit plans, programs and arrangements as
in effect immediately prior to the date of termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.


                      6.           Severance Payments.


                      6.1           Subject to Section 6.2 and Section 6.3
hereof, if the Executive's employment is terminated following a Change in
Control and during the Term either by the Company or by the Executive, other
than (a) by the Company for Cause, (b) by reason of death or Disability, or (c)
by the  Executive without Good Reason, (any such employment termination being
hereafter sometimes referred to as a "Compensable Termination"), then the
Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 6.1 ("Severance Payments"), in addition to
any payments and benefits to which the Executive is entitled under Sections 5
and 6.3 hereof. Notwithstanding the foregoing, the Executive shall not be
eligible to receive any payment or benefit provided for in this Section 6.1
unless the Executive shall have executed a release substantially in the form of
Exhibit A hereto effective as of the date of the Compensable Termination or a
date subsequent thereto and shall not have revoked said release.  The Severance
Payments are in lieu of any severance benefits that would otherwise be payable
or provided pursuant to any severance plan or practice of the Company.
 
(i)  The Company shall pay the Executive, at the time provided in Section 6.2
below, a lump sum cash payment equal to either:
 
(a) if the termination set forth in section 6.1 occurs after May 31, 2010:  two
and a half  (2.5) times the Executive’s bonus that was paid (or that is payable)
with respect to the fiscal year of the Company preceding the fiscal year of the
Company in which the Compensable Termination occurs; or
 
(b) if the termination set forth in section 6.1 occurs prior to May 31, 2010:
two and a half (2.5) times the Executive’s target bonus (which target bonus is
70% of the Executive’s salary).
 
(ii)           The Company shall pay the Executive, at the time provided in
Section 6.2 below, a lump sum cash payment equal to two and one half (2.5) times
the Executive's annual base salary at the rate in effect immediately prior to
the Compensable Termination or, if higher, in effect immediately prior to the
first occurrence of an event or circumstance constituting Good Reason (“Base
Salary”).
 
(iii)           The Company will pay the Executive for all earned but unused
vacation leave at the time of the Compensable Termination.
 
(iv)           The Company will continue to provide the Executive with Medical,
Dental, Prescription, & Vision insurance coverage until the earlier of (A) the
second anniversary of the date of his Compensable Termination or (B) the date on
which the Executive accepts an offer of employment that provides similar
insurance coverage. Coverage shall be on the same terms and conditions as apply
to full-time employees of the Company.
 
                      6.2           All payments to be made pursuant to
subsection (i), (ii), (iii), and (v) of Section 6.1 above shall be made within
thirty (30) calendar days after the date on which a Separation from Service
occurs coincident with or following, or within 30 days before, the date on which
the Compensable Termination occurs (the “Separation from Service Date”) unless
on  the Separation from Service Date the Executive is a Specified Employee, in
which case such payments shall be made six months and one day after the
Separation from Service Date (or, if earlier, the date of the Executive’s
death).  For purposes of the preceding sentence, a Specified Employee means a
“specified employee”  who is subject to the special rule set forth in subsection
(a)(2)(B)(i) of section 409A of the Code and the regulations thereunder
(including, without limitation, Proposed Treasury Regulation section
1.409A-1(i)) with respect to such payments.
 
 
                      7.           Payments During Dispute. Any payments to
which the Executive may be entitled under this Agreement, including, without
limitation, under sections 5 and 6 hereof, shall be made forthwith on the
applicable date(s) for payment specified in this Agreement.  If for any reason
the amount of any payment due to the Executive cannot be finally determined on
that date, such amount shall be estimated on a good faith basis by the Company
and the estimated amount shall be paid no later than 10 days after such
date.  As soon as practicable thereafter, the final determination of the amount
due shall be made and any adjustment requiring a payment to or from the
Executive shall be made as promptly as practicable.          


                      8.           No Mitigation. The Company agrees that, if
the Executive's employment with the Company terminates during the Term, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to Section 6
hereof or any other provision of this Agreement. Further, the amount of any
payment or benefit provided for in this Agreement shall not be reduced (a) by
any compensation earned by the Executive as the result of employment by another
employer, (b) by retirement benefits, (c) by offset against any amount claimed
to be owed by the Executive to the Company, or (d) otherwise.




                      9.           Successors; Binding Agreement.


                      9.1           In addition to any obligations imposed by
law upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform the Company’s obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession during the Term shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive's employment for Good Reason after a
Change in Control and during the Term, except that, for purposes of implementing
the foregoing, the date on which the Executive’s employment terminates (for any
reason other than Cause) within 30 days before, or at any time during the Term
and on or after, the date on which any such succession becomes effective during
the Term shall be deemed the date of the Compensable Termination.


                      9.2           This Agreement shall inure to the benefit of
and be enforceable by the Executive's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive shall die while any amount would still be payable to
the Executive hereunder (other than amounts which, by their terms, terminate
upon the death of the Executive) if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive's estate.


                      10.           Notices. For the purpose of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed, if to the Executive, to his most recent address shown on the books
and records of the Company at the time notice is given and, if to the Company,
to the address set forth below, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:


                                To the Company:


                                AngioDynamics, Inc.
                                603 Queensbury Avenue
                                Queensbury, NY 12804


                                Attention: Chief Executive Officer


                      11.           Miscellaneous. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer as may be specifically designated by the Board. No waiver by either
party hereto at any time of any breach by the other party hereto of, or of any
lack of compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement constitutes the entire agreement of the parties concerning the
specific subject matter addressed by this Agreement and supersedes all prior
agreements addressing the terms and conditions contained herein.  Nothing in
this Agreement is intended to amend or otherwise alter the change in control
provisions or any other provisions of any (a) stock option or other compensation
or incentive award that may heretofore have been or may hereafter be granted to
the Executive, or (b) employee benefit or fringe benefit plan in which the
Executive may heretofore have been or may hereafter be a participant. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New York. All references to sections of
the Code or the Exchange Act shall be deemed also to refer to any successor
provisions to such sections and to IRS or SEC regulations and official guidance
published thereunder. Any payments provided for hereunder shall be subject to
any applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 6 and 7 hereof) shall survive such
expiration.


                      12.           Validity. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.


                      13.           Counterparts. This Agreement may be executed
in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
                      14.           Settlement of Disputes; Arbitration.


                      14.1           All claims by the Executive for benefits
under this Agreement shall be directed to and determined by the Board and shall
be in writing. Any denial by the Board of a claim for benefits under this
Agreement shall be delivered to the Executive in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Board shall afford a reasonable opportunity to the Executive
for a review of the decision denying a claim and shall further allow the
Executive to appeal to the Board a decision of the Board within sixty (60) days
after notification by the Board that the Executive's claim has been denied.


                      14.2           Any further dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in the Albany, New York metropolitan area in accordance with the
employment dispute resolution rules of the American Arbitration Association then
in effect. The arbitrator shall have the authority to require that the Company
reimburse the Executive for the payment of all or any portion of the legal fees
and expenses incurred by the Executive in connection with such dispute or
controversy. Judgment may be entered on the arbitrator's award in any court
having jurisdiction.


                      14.3           The Company agrees to use commercially
reasonable efforts to administer this Agreement, and operate any deferred
compensation plans in which the Executive participates from time to time that
are aggregated with this Agreement or with any payment or benefit provided by
this Agreement for purposes of Section 409A of the Code (e.g., account balance
plans, nonaccount balance plans, separation pay plans, and plans that are
neither account balance nor nonaccount balance plans), in good faith compliance
with Code Section 409A to the extent necessary to avoid inclusion of any amounts
of benefits payable hereunder in the Executive’s income pursuant to Section
409A(a)(1)(A) of the Code.


                      15.           Definitions. For purposes of this Agreement,
the following terms shall have the meanings indicated below:


                      (A)          "Affiliate" shall have the meaning set forth
in Rule 12b-2 promulgated under Section 12 of the Exchange Act.


                       (B)           “Applicable Average Bonus” shall have the
meaning set forth in subsection (ii) of Section 6.1.
 
                       (C)           “Base Salary” shall have the meaning set
forth in subsection (iii) of Section 6.1.


                      (D)           "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Exchange Act.


                      (E)           "Board" shall mean the Board of Directors of
the Company.


                      (F)           "Cause" for termination by the Company of
the Executive's employment shall mean (i) the willful and continued failure by
the Executive to substantially perform the Executive's duties with the Company
as such duties were in effect prior to any change therein constituting Good
Reason (other than any such failure resulting from the Executive's incapacity
due to physical or mental illness or any such failure after the occurrence of an
event constituting Good Reason for resignation by the Executive) after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive's duties, provided
that such failure will constitute Cause only if it remains uncured for more than
thirty (30) days following receipt by the Executive of such written demand from
the Board; (ii) the engaging by the Executive in willful conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise, provided that such conduct will constitute Cause only
if it remains uncured for more than thirty (30) days following receipt by the
Executive of a written demand from the Board to cease such conduct; (iii) the
Executive’s insubordination, as defined from time to time by the Board, provided
that insubordination will constitute Cause only if it remains uncured for more
than thirty (30) days following receipt by the Executive of a written demand
from the Board to cease such insubordination; or (iv) the Executive's conviction
of (a) a felony or (b) a crime involving fraud, dishonesty or moral turpitude.
For purposes of clauses (i) and (ii) of this definition, no act, or failure to
act, on the Executive's part shall be deemed "willful" unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive's act, or failure to act, was in the best interest of the
Company.  The Company shall notify the Executive in writing of any employment
termination purporting to be for Cause on or before the date of such
termination, which writing shall describe with specificity the conduct alleged
to constitute Cause for such termination.  Any purported termination of
employment by the Company for Cause which does not satisfy the applicable
requirements of this Section 15(F) shall be conclusively deemed to be a
termination of employment by the Company without Cause for purposes of this
Agreement.


                      (G)           A "Change in Control" shall mean that any of
the following events has occurred:


(i)           any Person is or becomes the Beneficial Owner, directly
or     indirectly, of securities of the Company (not including in the
securities     beneficially owned by such Person any securities acquired
directly from the     Company or its Affiliates) representing more than 40% of
the combined voting power of the Company's then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (A) of paragraph (iii) below; or


(ii)           the following individuals cease for any reason to constitute
a  majority of the number of directors serving on the Board: individuals who, at
the beginning of any period of two consecutive years or less (not including any
period prior to the date of this Agreement), constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of such period or whose appointment, election or nomination for
election was previously so approved or recommended; or


(iii)           there is consummated a merger or consolidation of the Company or
any Subsidiary with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the
Company     outstanding immediately prior to such merger or consolidation
continuing to     represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary, at
least 60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the     securities beneficially owned by such Person
any securities acquired directly from the Company or its Affiliates)
representing more than 40% of the combined voting power of the Company's then
outstanding securities; or


(iv)           the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated
an     agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets, other than a sale or disposition by
the Company of all or substantially all of the Company's assets to an entity, at
least 60% of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.


                      (H)           "Code" shall mean the Internal Revenue Code
of 1986, as amended from time to time.


                      (I)            "Company" shall mean AngioDynamics, Inc.
and, except in determining under Section 15(G) hereof whether or not any Change
in Control of the Company has occurred, shall include any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
 
                      (J)            “Compensable Termination” shall have the
meaning set forth in Section 6.1.


                      (K)           "Disability" shall be deemed the reason for
the termination by the Company of the Executive's employment, if, as a result of
the Executive's incapacity due to physical or mental illness, the Executive
shall have been absent from the full-time performance of the Executive's duties
with the Company for a period of six consecutive months or for six
non-consecutive months within any period of 12 consecutive months.


                      (L)           "Exchange Act" shall mean the Securities
Exchange Act of 1934, as amended from time to time.

                      (M)          "Executive" shall mean the individual named
in the first paragraph of this Agreement.


                      (N)           "Good Reason" for termination by the
Executive of the Executive's employment shall mean the occurrence (without the
Executive's express written consent) after any Change in Control, of any one of
the following acts by the Company, or failures by the Company to act, unless, in
the case of any act or failure to act described in paragraph (i), (iii), (iv) or
(vii) below, such act or failure to act is corrected within thirty (30) calendar
days after the Company’s receipt of written notice thereof given by the
Executive within thirty (30) calendar days of such act or failure to act:


(i)           the assignment to the Executive of any duties inconsistent with
the Executive's status or position in the Company immediately prior to the
Change in Control, or a substantial adverse alteration in the nature, status or
scope of the Executive's responsibilities or authority from his responsibilities
or authority immediately prior to the Change in Control, or a reduction in his
title;


(ii)          a reduction by the Company in the Executive's annual base salary
as in effect on the date of this Agreement or as the same may be increased from
time to time;
(iii)         a significant reduction in compensation, benefits or
reimbursements provided under any employment, compensation, employee benefit or
reimbursement plan or program in which the Executive is a participant which is
not replaced with substantially equivalent compensation, benefits or
reimbursements under another plan, program or arrangement at substantially the
same cost (if any) to the Executive;
 
(iv)         the Company fails to pay or provide any amount or benefit that the
Company is obligated to pay or provide under this Agreement or any other
employment, compensation, benefit or reimbursement plan, agreement or
arrangement of the Company to which the Executive is a party or in which the
Executive participates;
 
(v)          the Company fails to pay the Executive a bonus, for each fiscal
year of Employer that terminates following a Change in Control and during the
Term, at least equal to 80% of the Applicable Average Bonus;
 
(vi)         the relocation of the Executive's principal place of employment to
a location which increases the Executive's one-way commuting distance by more
than 40 miles, or the Company's requiring the Executive to travel on business
other than to an extent substantially consistent with the Executive's business
travel obligations prior to the Change in Control;
 
(vii)        a significant adverse change occurs, whether of a quantitative or
qualitative nature, in the indemnification protection provided to the Executive
for acts and omissions arising out of his service on behalf of the Company or
any other entity at the request of the Company; or
 
(viii)       The Company fails to obtain the assumption of this Agreement
pursuant to Section 9.1.
 
The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.


                      (O)           "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.


                      (P)           "Potential Change in Control" shall be
deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred:


(i)           the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;


(ii)           the Company or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;


(iii)           any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates); or


(iv)           the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.


                      (Q)           "Retirement" shall be deemed the reason for
the termination by the Executive of the Executive's employment if such
employment is terminated in accordance with the Company's retirement policy,
including early retirement, generally applicable to its salaried employees.


                      (R)           “Separation from Service” means termination
of employment with the Company. However, the Executive shall not be deemed to
have a Separation from Service if he continues to provide services to the
Company in a capacity other than as an employee and if he is providing services
at an annual rate that is fifty percent or more of the services he rendered, on
average, during the immediately preceding three full calendar years of
employment with the Company (or if employed by the Company less than three
years, such lesser period) and the annual remuneration for his services is fifty
percent or more of the annual remuneration earned during the final three full
calendar years of employment (of if less, such lesser period); provided,
however, that a Separation from Service will be deemed to have occurred if his
service with the Company is reduced to an annual rate that is less than twenty
percent of the services he rendered, on average, during the immediately
preceding three full calendar years of employment with the Company (or if
employed by the Company less than three years, such lesser period) or the annual
remuneration for his services is less than twenty percent of the annual
remuneration earned during the three full calendar years of employment with the
Company (or if less, such lesser period).


                       (S)           “Separation from Service Date” shall have
the meaning set forth in Section 6.2 hereof.


                      (T)           "Severance Payments" shall have the meaning
set forth in Section 6.1 hereof.


                      (U)           "Subsidiary" means a corporation or other
form of business association of which shares (or other ownership interests)
having more than 50% of the voting power are owned or controlled, directly or
indirectly, by the Company.


                      (V)           "Term" shall mean the period of time
described in Section 2 hereof (including any extension or continuation described
therein).
 
                      IN WITNESS WHEREOF, the parties have executed this
Agreement as of the date and year first above written.




                                                      ANGIODYNAMICS, INC.






                                                      By:  /s/ D. Joseph Gersuk
                                                      Name:  D. Joseph Gersuk
                                                      Title:     Executive Vice
President and CFO




                                                      /s/ Johannes Keltjens
                                                      Johannes Keltjens